--------------------------------------------------------------------------------

SUBSCRIPTION FOR COMMON SHARES
Dated _______________


TO:                      Park Place Energy Inc. (the “Corporation”)

The undersigned (hereinafter referred to as the “Subscriber”) hereby irrevocably
subscribes for and agrees to purchase the number of common shares (the “Shares”)
of the Corporation set forth below at a subscription price of $0.25 per Share
(i.e. (the “Subscription Amount”) upon and subject to the terms and conditions
set forth in “Terms and Conditions of Subscription for Common Shares of Park
Place Energy Inc.” attached hereto (together with the face pages and the
attached Exhibits, the “Subscription Agreement”).

      ______________________________________________   Number of Shares:
________________________________ (Name of Subscriber – please print)          
By: __________________________________________             (Authorized
Signature)   Aggregate Subscription Price: $ ______________________      
_____________________________________________     Official Capacity or Title -
please print)         If the Subscriber is signing as agent for a principal and
is not deemed to be acting as principal pursuant to National Instrument 45-106,
the Subscriber represents and warrants that the name and residential address of
such principal is as follows: _____________________________________________  
(Please print name of individual whose signature appears above if   different
than the name of the subscriber printed above.)        
_____________________________________________     (Subscriber’s Address)  
_____________________________________________     (Name of Principal)
_____________________________________________          
_____________________________________________  
_____________________________________________ (Telephone
Number)                                        (E-mail Address)   (Principal’s
Address)                                                     (E-mail Address)  
          Register the Shares as set forth below:   Deliver the Shares as set
forth below:       _____________________________________________  
_____________________________________________ (Name)   (Name)      
_____________________________________________  
_____________________________________________ (Account reference, if applicable)
  (Account reference, if applicable)      
_____________________________________________  
_____________________________________________ (Address)   (Contact Name)      
_____________________________________________  
_____________________________________________     (Address)          
______________________________________________      


--------------------------------------------------------------------------------

- 2 -

Subscriber’s Present Holdings:

The Subscriber represents that securities of the Corporation presently owned
(beneficially, directly or indirectly) by the Subscriber are as follows  (please
indicate “nil” if you do not currently own any securities of the Corporation):
Type of Securities Presently Owned
Number or Amount Direct Ownership
Indirect Ownership
(Including Control or Direction)  

   
     
     

ACCEPTANCE:        The Corporation hereby accepts the subscription as set forth
above on the terms and conditions contained in this Subscription Agreement.

__________________, 2007.
Execution Date

PARK PLACE ENERGY INC.


By: ______________________________________

Consent to Collection, Use and Disclosure of Personal Information

The Subscriber acknowledges that this Subscription Agreement and the Exhibits
hereto require the Subscriber to provide certain personal information to the
Corporation including the Subscriber’s name, address, telephone number and
e-mail address. Such information is being collected by the Corporation for the
purposes of completing the offering of Shares, which includes, without
limitation, determining the Subscriber’s eligibility to purchase the Shares
under applicable securities legislation, preparing and registering any
certificates representing the Shares to be issued to the Subscriber and
completing filings required by any stock exchange or securities regulatory
authority. The Subscriber’s personal information may be disclosed by the
Corporation to: (a) stock exchanges or securities regulatory authorities, (b)
the Corporation’s registrar and transfer agent, and (c) any of the other parties
involved in the offering, including legal counsel to the Corporation. By
executing this Subscription Agreement, the Subscriber consents to the foregoing
collection, use and disclosure of the Subscriber’s personal information. The
Subscriber also consents to the filing of copies or originals of any of the
Subscriber’s documents described in Section 7 below as may be required to be
filed with any stock exchange or securities regulatory authority in connection
with the transactions contemplated hereby.

--------------------------------------------------------------------------------

- 3 -

TERMS AND CONDITIONS OF SUBSCRIPTION FOR
COMMON SHARES OF PARK PLACE ENERGY INC.

Terms of the Offering

1.               The Subscriber acknowledges (on its own behalf and, if
applicable, on behalf of each person on whose behalf the Subscriber is
contracting) that this subscription is subject to rejection, acceptance or
allotment by the Corporation in whole or in part.

2.               The Subscriber acknowledges (on its own behalf and, if
applicable, on behalf of each person on whose behalf the Subscriber is
contracting) that the Shares subscribed for by it hereunder form part of a
larger issuance and sale by the Corporation on a private placement basis of up
to 5,000,000 Shares at a subscription price of $0.25 per Share (the “Offering”).

3.               The Subscriber acknowledges (on its own behalf and, if
applicable, on behalf of each person on whose behalf the Subscriber is
contracting) that this Offering is not subject to any minimum subscription
level, and therefore (i) any funds invested are available to the Corporation
immediately upon closing and need not be refunded to the Subscriber if the
project or program for which the proceeds will be used does not proceed, and
(ii) the Subscriber may be the only purchaser of Shares under this Offering.

Representations and Warranties of the Corporation

4.               The Corporation hereby represents and warrants to, and
covenants with, the Subscriber as follows and acknowledges that the Subscriber
is relying on such representations and warranties in connection with the
transactions contemplated herein:

(a)        the Corporation has been duly incorporated and is validly subsisting
and in good standing under the laws of its jurisdiction of incorporation,
continuation or amalgamation;

(b)        the Corporation is duly registered and licensed to carry on business
in the jurisdictions in which it carries on business or owns property where
required under the laws of that jurisdiction;

(c)        the execution of this Subscription Agreement and the issuance and
sale of the Shares by the Corporation does not and will not conflict with, and
does not and will not result in a breach of, any of the terms of the
Corporation’s incorporating documents or any agreement or instrument to which
the Corporation is a party;

(d)        this Subscription Agreement has been or will be by the closing, duly
authorized by all necessary corporate action on the part of the Corporation,
duly executed and delivered by the Corporation, and constitutes or will
constitute a legal, valid and binding agreement of the Corporation enforceable
against the Corporation, and the Corporation has full corporate power and
authority to undertake the Offering;

(e)        the Corporation has complied and will comply fully with the
requirements of all applicable corporate and securities laws in all matters
relating to the Offering;

Acknowledgements, Representations, Warranties and Covenants of the Subscriber

5.                      The Subscriber (on its own behalf and, if applicable, on
behalf of each person on whose behalf the Subscriber is contracting) represents,
warrants and covenants to the Corporation (and acknowledges that the Corporation
and its counsel is relying thereon) that:

(a)        it has been independently advised that the Corporation is not a
reporting issuer and that restrictions with respect to trading in the Shares
will be imposed by applicable securities legislation, and it confirms that no
representation has been made to it by or on behalf of the Corporation with
respect to such

--------------------------------------------------------------------------------

- 4 -

restrictions, and it acknowledges that it is aware of the characteristics of the
Shares, the risks relating to an investment therein and of the fact that it may
not be able to resell the Shares except in accordance with limited exemptions
under applicable securities legislation and regulatory policy until expiry of
the applicable restriction period and compliance with the other requirements of
applicable law, and it agrees that any certificates representing the Shares may
bear a legend indicating that the resale of such securities is restricted; and

(b)        it has not received or been provided with, nor has it requested, nor
does it have any need to receive, any offering memorandum in prescribed form, or
any other document (other than financial statements, interim financial
statements or any other document, the content of which is prescribed by statute
or regulation) describing the business and affairs of the Corporation which has
been prepared for delivery to, and review by, prospective purchasers in order to
assist it in making an investment decision in respect of the Shares; and

(c)        it has not become aware of any advertisement in printed media of
general and regular paid circulation (or other printed public media), radio,
television or telecommunications or other form of advertisement (including
electronic display) with respect to the distribution of the Shares; and

(d)        the Subscriber acknowledges and agrees that no prospectus has been
filed by the Corporation with any securities commission or similar authority in
Canada or elsewhere, in connection with the issuance of the Shares, and the
issuance and the sale of the Shares is subject to such sale being exempt from
the prospectus/registration requirements under the applicable securities laws in
the jurisdictions in which the Offering is made and accordingly:

(i)        the Subscriber is restricted from using certain of the civil remedies
available under such legislation;

(ii)       the Subscriber may not receive information that might otherwise be
required to be provided to it under such legislation;

(iii)      the Subscriber is relieved from certain obligations that would
otherwise apply under such legislation;

(iv)       no securities commission or similar regulatory authority has reviewed
or passed on the merits of the Shares;

(v)        there is no government or other insurance covering the Shares;

(vi)       there are risks associated with the purchase of the Shares; and

(e)        there are restrictions on the Subscriber’s ability to resell the
Shares and it is the responsibility of the Subscriber to find out what those
restrictions are and to comply with them before selling the Shares; and

(f)        The Subscriber is aware and accepts that the Shares have not been and
will not be registered under the United States Securities Act of 1933, as
amended (the "1933 Act"), or the securities laws of any state of the United
States and, subject to certain exceptions, may not be offered or sold in the
United States or to, or for the benefit or account of, any person in the United
States or any U.S. Person. "U.S. Person" has the meaning set forth in Rule 902
of Regulation S promulgated under the 1933 Act. The Subscriber acknowledges
that, subject to certain exceptions provided under the 1933 Act, the Securities
may not be transferred, sold or exercised in the United States or by or on
behalf of a U.S. Person unless such Securities are registered under the 1933 Act
and applicable state securities laws or unless an exemption from such
registration law is available, and the Subscriber understands that certificates
representing the Shares issued to it may so indicate; and

--------------------------------------------------------------------------------

- 5 -

(g)        if a corporation, partnership, unincorporated association or other
entity, it has the legal capacity to enter into and be bound by this
Subscription Agreement and further certifies that all necessary approvals of
directors, shareholders, partners or otherwise have been given and obtained; and

(h)        if an individual, it is of the full age of majority and is legally
competent to execute this Subscription Agreement and take all action pursuant
hereto; and

(i)        this Subscription Agreement has been duly and validly authorized,
executed and delivered by and constitutes a legal, valid, binding and
enforceable obligation of the Subscriber; and

(j)        in the case of a subscription by it for Shares acting as agent for a
disclosed principal, it is duly authorized to execute and deliver this
Subscription Agreement and all other necessary documentation in connection with
such subscription on behalf of such principal and this Subscription Agreement
has been duly authorized, executed and delivered by or on behalf of, and
constitutes a legal, valid and binding agreement of, such principal; and

(k)        it acknowledges that no representation has been made to it with
respect to the future value or price of the Shares; and

(l)        it has such knowledge in financial and business affairs as to be
capable of evaluating the merits and risks of its investment and it, or, where
it is not purchasing as principal, each beneficial purchaser, is able to bear
the economic risk of loss of its investment; and

(m)        it understands that the Shares are being offered for sale only on a
“private placement” basis and that the sale and delivery of the Shares is
conditional upon such sale being exempt from the requirements as to the filing
of a prospectus or the preparation of an offering memorandum in prescribed form
or upon the issuance of such orders, consents or approvals as may be required to
permit such sale without the requirement of filing a prospectus or delivering an
offering memorandum in prescribed form and that certain protections, rights and
remedies provided by applicable securities legislation, in connection with the
filing of a prospectus may not be available to the Subscriber; and

(n)        if required by applicable securities legislation, regulations, rules,
policies or orders or by any securities commission, stock exchange or other
regulatory authority, the Subscriber will execute, deliver, file and otherwise
assist the Corporation in filing, such reports, undertakings and other documents
with respect to the issue of the Shares as may be required; and

(o)        the entering into of this Subscription Agreement and the transactions
contemplated hereby will not result in a violation of any of the terms or
provisions of any law applicable to the Subscriber, or if the Subscriber is not
a natural person, any of the Subscriber’s constating documents, or any agreement
to which the Subscriber is a party or by which it is bound; and

(p)        the funds representing the Subscription Amount which will be advanced
by the Subscriber hereunder will not represent proceeds of crime for the
purposes of the Proceeds of Crime (Money Laundering) Act (Canada) and the
Subscriber acknowledges that the Corporation may in the future be required by
law to disclose the Subscriber’s name and other information relating to this
Subscription Agreement and the Subscriber’s subscription hereunder, on a
confidential basis, pursuant to the Proceeds of Crime (Money Laundering) Act
(Canada) and to the best of the Subscriber’s knowledge (i) none of the
subscription funds to be provided by the Subscriber (A) have been or will be
derived from or related to any activity that is deemed criminal under the law of
Canada, the United States of America, or any other jurisdiction, or (B) are
being tendered on behalf of a person or entity who has not been identified to
the Subscriber, and (ii) it shall promptly notify the Corporation if the
Subscriber discovers that any of such representations ceases to be true, and to
provide the Corporation with appropriate information in connection therewith;
and

--------------------------------------------------------------------------------

- 6 -

(q)        it has been encouraged to and should obtain independent legal, income
tax and investment advice with respect to its subscription for Shares and
accordingly, has been independently advised as to the meanings of all terms
contained herein relevant to the Subscriber for the purposes of giving
representations, warranties and covenants under this Subscription Agreement; and

(r)        it will not resell the Shares, except in accordance with the
provisions of applicable securities legislation and stock exchange rules, if
applicable, in the future; and

(s)        the delivery of this Subscription Agreement, the acceptance hereof by
the Corporation and the issuance of the Shares to the Subscriber complies with
all applicable laws of the Subscriber’s jurisdiction of residence and domicile
and will not cause the Corporation or any of its officers or directors to become
subject to or require any disclosure, prospectus or other reporting requirement;
and

(t)        the Subscriber is capable of assessing the proposed investment as a
result of the Subscriber’s financial experience or as a result of advice
received from a registered person other than the Corporation or any affiliates
thereof; and

(u)        the Subscriber acknowledges that the Corporation may complete
additional financings in the future in order to develop the business of the
Corporation and to fund its ongoing development; that there is no assurance that
such financings will be available and, if available, on reasonable terms; any
such future financings may have a dilutive effect on current securityholders,
including the Subscriber; that if such future financings are not available, the
Corporation may be unable to fund its ongoing development and the lack of
capital resources may result in the failure of its business venture.

Subscriber’s Exemption Status

Subscribers who are Residents of Canada

6.                      The Subscriber, by its execution of this Subscription
Agreement, hereby further represents and warrants to, and covenants with, the
Corporation (which representations, warranties and covenants will survive the
closing of the Offering) that the Subscriber is purchasing the Shares as
principal for its own account, it is purchasing such Shares not for the benefit
of any other person, and not with a view to the resale or distribution of the
Shares and, one of the following exemptions is applicable to the Subscriber
[circle the subsection that applies]:

Insiders’ Family, Close Friends and Business Associates Exemption [not available
for residents of Ontario or Saskatchewan]:

(a)        The Subscriber is (circle the applicable subsection, if any):

(i)        a director, executive officer or control person of the Corporation or
of an affiliate of the Corporation;

(ii)       a spouse, parent, grandparent, brother, sister or child of a
director, executive officer or control person of the Corporation, or of an
affiliate of the Corporation,

(iii)      a parent, grandparent, brother, sister or child of the spouse of a
director, executive officer or control person of the Corporation or of an
affiliate of the Corporation,

(iv)       a close personal friend of a director, executive officer or control
person of the Corporation, or of an affiliate of the Corporation,

(v)        a close business associate of a director, executive officer or
control person of the Corporation, or of an affiliate of the Corporation,

--------------------------------------------------------------------------------

- 7 -

(vi)       a founder of the Corporation or a spouse, parent, grandparent,
brother, sister, child, close personal friend or close business associate of a
founder of the Corporation,

(vii)      a parent, grandparent, brother, sister or child of a spouse of a
founder of the Corporation,

(viii)     a person or company of which a majority of the voting securities are
beneficially owned by, or a majority of the directors are persons described in
paragraphs (i) to (vii) above; or

(ix)       a trust or estate of which all of the beneficiaries or a majority of
the trustees or executors are persons described in paragraphs (i) to (vii);

Minimum Amount Exemption

(b)        The aggregate acquisition cost of purchasing the Shares will not be
less than Cdn.$150,000 paid in cash at the time of purchase, and the Subscriber
has not been created or used solely to purchase or hold the Shares in reliance
on this Exemption;

Accredited Subscriber Exemption

(c)        The Subscriber is an “Accredited Investor” and the Subscriber has
properly completed and duly executed the Canadian Accredited Investor
Certificate attached to this Subscription Agreement as Appendix I and confirms
the truth and accuracy of all statements made by the Subscriber in such
certificate.

Subscribers who are Residents of the United States

7.                      If the Subscriber is a person in the United States or a
U.S. Person, the Subscriber acknowledges and agrees that the Shares will be
offered and sold to the Subscriber without such offers and sales being
registered under the 1933 Act, and will be issued to the Subscriber in
accordance with an exemption of the registration requirements of the 1933 Act
provided by Rule 506 of Regulation D of the 1933 Act based on the
representations and warranties of the Subscriber in this Subscription Agreement.
As such, the Subscriber further acknowledges and agrees that all Shares will,
upon issuance, be “restricted securities” within the meaning of the 1933 Act
inasmuch as they are being acquired from the Corporation in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances. The Subscriber further acknowledges that the
Offering has not been reviewed by the SEC or any state or provincial securities
regulatory authority. The Subscriber has properly completed and duly executed
the U.S. Accredited Investor Certificate attached to this Subscription Agreement
as Appendix II and confirms the truth and accuracy of all statements made by the
Subscriber in such certificate.

Closing

8.                      The purchase price is payable by the Subscriber to the
Corporation contemporaneously with the execution and delivery of this
Subscription Agreement, and the Shares will be allotted and issued to the
Subscriber as soon thereafter as is reasonably practicable.

9.                      The Corporation shall be entitled to rely on delivery of
a facsimile copy of executed subscriptions, and acceptance by the Corporation of
such facsimile subscriptions shall be legally effective to create a valid and
binding agreement between the Subscriber and the Corporation in accordance with
the terms hereof.

General

10.                     The Subscriber agrees that the representations,
warranties and covenants of the Subscriber herein will be true and correct both
as of the execution of this Subscription Agreement and as of the closing and
will survive the completion of the issuance of the Shares. The representations,
warranties and covenants of the Subscriber herein are made with the intent that
they be relied upon by the Corporation in determining the eligibility

--------------------------------------------------------------------------------

- 8 -

of a purchaser of Shares and the Subscriber agrees to indemnify the Corporation
against all losses, claims, costs, expenses and damages or liabilities which it
may suffer or incur which are caused or arise from an inaccuracy or breach
thereof and reliance thereon.

11.                      The Subscriber acknowledges and agrees that all costs
incurred by the Subscriber (including any fees and disbursements of any special
counsel retained by the Subscriber) relating to the sale of the Shares to the
Subscriber shall be borne by the Subscriber.

12.                      The Subscriber acknowledges that upon a subscription
being accepted by the Corporation, the Corporation will, subject to the terms
and conditions set out herein, issue to the Subscriber certificates evidencing
the Subscriber’s ownership of the Shares.

13.                      The terms and provisions of this Subscription Agreement
shall be binding upon and enure to the benefit of the Subscriber and the
Corporation and their respective heirs, executors, administrators, successors
and assigns; provided that, except for the assignment by a Subscriber who is
acting as nominee or agent to the beneficial owner and as otherwise herein
provided, this Subscription Agreement shall not be assignable by any party
without prior written consent of the other parties.

14.                      The contract arising out of this Subscription Agreement
and all documents relating thereto shall be governed by and construed in
accordance with the laws of the Province of British Columbia and the federal
laws of Canada applicable therein. The parties irrevocably attorn to the
exclusive jurisdiction of the courts of the Province of British Columbia. Time
shall be of the essence hereof.

15.                      Neither party to this Subscription Agreement may assign
all or part of its interest in or to this Subscription Agreement without the
consent in writing of the other party hereto.

16.                      This Subscription Agreement represents the entire
agreement of the parties hereto relating to the subject matter hereof and there
are no representations, covenants or other agreements relating to the subject
matter hereof except as stated or referred to herein. This Subscription
Agreement nor any provision hereof shall be modified, changed, discharged or
terminated except by an instrument in writing signed by the party against whom
any waiver, change, discharge or termination is sought.

17.                      The covenants, representations and warranties contained
herein shall survive the closing of the transactions contemplated hereby.

The remainder of this page is intentionally left blank

--------------------------------------------------------------------------------

APPENDIX I

CANADIAN ACCREDITED INVESTOR CERTIFICATE

(To be completed by Canadian Accredited Investors only)

The undersigned (the “Subscriber”) hereby confirms and certifies to Park Place
Energy Inc. (the “Issuer”) that the Subscriber is purchasing the Shares as
principal and that the Subscriber is an “Accredited Investor” as defined in
National Instrument 45-106 and is: [check appropriate boxes]

[   ] (a)

an individual who, either alone or with a spouse, beneficially owns, directly or
indirectly, financial assets having an aggregate realizable value that before
taxes, but net of any related liabilities, exceeds $1,000,000;

      [   ] (b)

an individual whose net income before taxes exceeded $200,000 in each of the 2
most recent calendar years or whose net income before taxes combined with that
of a spouse exceeded $300,000 in each of the 2 most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year;

      [   ] (c)

an individual who, either alone or with a spouse, has net assets of at least
$5,000,000;

      [   ] (d)

a person, other than an individual or investment fund, that has net assets of at
least $5,000,000 as shown on its most recently prepared financial statements;

      [   ] (e)

a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited Subscribers;

      [   ] (f)

a Canadian financial institution, or a Schedule III bank;

      [   ] (g)

the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act (Canada);

      [   ] (h)

a subsidiary of any person referred to in paragraphs (f) or (g), if the person
owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary;

      [   ] (i)

a person registered under the securities legislation of a jurisdiction of Canada
as an adviser or dealer, other than a person registered solely as a limited
market dealer under one or both of the Securities Act (Ontario) or the
Securities Act (Newfoundland and Labrador);

      [   ] (j)

an individual registered or formerly registered under the securities legislation
of a jurisdiction of Canada as a representative of a person referred to in
paragraph (i);

      [   ] (k)

the Government of Canada or a jurisdiction of Canada, or any crown Issuer,
agency or wholly owned entity of the Government of Canada or a jurisdiction of
Canada;

      [   ] (l)

a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l’île de
Montréal or an intermunicipal management board in Québec;


--------------------------------------------------------------------------------

- 2 -

[   ] (m)

any national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency of that government;

        [   ] (n)

a pension fund that is regulated by either the Office of the Superintendent of
Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada;

        [   ] (o)

an investment fund that distributes or has distributed its securities only to

          (i)

a person that is or was an accredited Subscriber at the time of the
distribution;

          (ii)

a person that acquires or acquired securities in the circumstances referred to
in Sections 2.10 [Minimum amount investment], and 2.19 [Additional investment in
investment funds] of NI 45-106; OR

          (iii)

a person described in paragraph (i) or (ii) that acquires or acquired securities
under Section 2.18 [Investment fund reinvestment] of NI 45-106;

        [   ] (p)

an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt;

        [   ] (q)

a trust company or trust Issuer registered or authorized to carry on business
under the Trust and Loan Companies Act (Canada) or under comparable legislation
in a jurisdiction of Canada or a foreign jurisdiction, acting on behalf of a
fully managed account managed by the trust company or trust Issuer, as the case
may be;

        [   ] (r)

a person acting on behalf of a fully managed account managed by that person, if
that person

          (i)

is registered or authorized to carry on business as an adviser or the equivalent
under the securities legislation of a jurisdiction of Canada or a foreign
jurisdiction; and

          (ii)

in Ontario, is purchasing a security that is not a security of an investment
fund;

        [   ] (s)

a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded;

        [   ] (t)

an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (f) to (i) or paragraph (n) in form and
function;

        [   ] (u)

an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser; OR

        [   ] (v)

a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Québec, the regulator as

          (i)

an accredited investor; or

          (ii)

an exempt purchaser in Alberta or British Columbia after NI 45-106 comes into
force;

and for purposes hereof, words and phrases which are used in this Accredited
Investor Certificate and which are defined in NI 45-106 shall have the meaning
ascribed thereto in NI 45-106.

--------------------------------------------------------------------------------

- 3 -

The Subscriber hereby further confirms and certifies to the Issuer that the
Subscriber is not an entity created or used solely to purchase or hold the
Shares in the category of Accredited Investor described in Section (d) above.

EXECUTED by the Subscriber at _____________________, this ________ day of
___________________, 2007.

If a Issuer, partnership or other entity:   If an Individual:       Signature of
Authorized Signatory   Signature       Name and Position of Signatory   Print
Name       Name of Purchasing Entity   Jurisdiction of Residence      
Jurisdiction of Residence    


--------------------------------------------------------------------------------

EXHIBIT II

U.S. ACCREDITED INVESTOR CERTIFICATE

(To be completed by United States Accredited Investors only)

Capitalized terms not specifically defined in this certificate have the meaning
ascribed to them in the Subscription Agreement to which this Exhibit II is
attached. In the event of a conflict between the terms of this certificate and
such Subscription Agreement, the terms of this certificate shall prevail.

In addition to the covenants, representations and warranties contained in the
Subscription Agreement to which this Exhibit II is attached, the undersigned
Subscriber covenants, represents and warrants to the Corporation that:

(a)        It is (i) a U.S. Person or a person in the United States and (ii)
authorized to consummate the purchase of the Shares.

(b)        It has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
the Shares and it is able to bear the economic risk of loss of its entire
investment.

(c)        The Issuer has provided to it the opportunity to ask questions and
receive answers concerning the terms and conditions of the offering and it has
had access to such information concerning the Issuer as it has considered
necessary or appropriate in connection with its investment decision to acquire
the Shares and that any answers to questions and any request for information
have been complied with to the Subscriber's satisfaction.

(d)        It is acquiring the Shares for its own account, for investment
purposes only and not with a view to any resale, distribution or other
disposition of the Securities in violation of the United States securities laws.

(e)        The address of the Subscriber set out on the front page of the
Subscription Agreement is the true and correct principal address of the
Subscriber and can be relied on by the Issuer for the purposes of state blue-sky
laws.

(f)        It understands (i) the Shares have not been and will not be
registered under the United States Securities Act of 1933, as amended (the "U.S.
Securities Act") or the securities laws of any state of the United States and
will be "restricted securities", as defined in Rule 144 under the U.S.
Securities Act; (ii) the sale contemplated hereby is being made in reliance on
an exemption from such registration requirements; and (iii) subject to certain
exceptions provided under the U.S. Securities Act, the Shares may not be
transferred or exercised in the United States or by or on behalf of a U.S.
Person unless such Shares are registered under the U.S. Securities Act and
applicable state securities laws, or unless an exemption from such registration
requirements is available.

(g)        The Subscriber is an "accredited investor" as defined in Rule 501 of
Regulation D of the U.S. Securities Act by virtue of meeting one of the
following criteria (please hand-write your initials on the appropriate lines):

__________

Category 1

An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Shares, with
total assets in excess of $5,000,000;


--------------------------------------------------------------------------------

- 2 -

  __________ Category 2

A natural person whose individual net worth, or joint net worth with that
person’s spouse, on the date of purchase exceeds $1,000,000;

     



  __________ Category 3

A natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person’s spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year;

     



  __________ Category 4

A “bank” as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act acting in its individual or fiduciary capacity; a broker dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934 (United States);
an insurance company as defined in Section 2(13) of the 1933 Act; an investment
company registered under the Investment Company Act of 1940 (United States) or a
business development company as defined in Section 2(a)(48) of such Act; a Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958 (United
States); a plan with total assets in excess of $5,000,000 established and
maintained by a state, a political subdivision thereof, or an agency or
instrumentality of a state or a political subdivision thereof, for the benefit
of its employees; an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance company or
registered investment adviser, or if the employee benefit plan has total assets
in excess of $5,000,000, or, if a self-directed plan, whose investment decisions
are made solely by persons that are accredited investors;

     



  __________ Category 5

A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States);

     



  __________ Category 6

A director or executive officer of the Company;

     



  __________ Category 7

A trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a sophisticated
person as described in Rule 506(b)(2)(ii) under the 1933 Act;

     



  __________ Category 8

An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories; or

     



  __________ Category 9

A broker/deal registered under the 1933 Act and in the State of
_____________________ .

(h)        The Subscriber has not purchased the Shares as a result of any form
of general solicitation or general advertising (as those terms are used in
Regulation D under the U.S. Securities Act), including advertisements, articles,
notices or other communications published in any newspaper, magazine or similar

--------------------------------------------------------------------------------

- 3 -

media or broadcast over radio or television, or other form of
telecommunications, including electronic display, or any seminar or meeting
whose attendees have been invited by general solicitation or general
advertising.

(i)        If the Subscriber decides to offer, sell or otherwise transfer any of
the Shares, it will not offer, sell or otherwise transfer any of such Shares
directly or indirectly, unless:

(i)        the sale is to the Issuer;

(ii)        the sale is made outside the United States in a transaction meeting
the requirements of Rule 904 of Regulation S under the U.S. Securities Act and
in compliance with applicable local laws and regulations;

(iii)        the sale is made pursuant to the exemption from the registration
requirements under the U.S. Securities Act provided by Rule 144 thereunder, if
available, and in accordance with any applicable state securities or "blue sky"
laws; or

(iv)        the securities are sold in a transaction that does not require
registration under the U.S. Securities Act or any applicable state laws and
regulations governing the offer and sale of securities,

and, in the case of each of (iii) and (iv) it has prior to such sale furnished
to the Issuer an opinion of counsel satisfactory to the Issuer acting reasonably
stating that such transaction is exempt from registration under applicable
securities laws and that the legends referred to in paragraph (1) below may be
removed.

(j)        It understands and agrees that the Shares may not be acquired in the
United States by or on behalf of a U.S. Person or a person in the United States
unless registered under the U.S. Securities Act and any applicable state
securities laws or unless an exemption from such registration requirements is
available.

(k)        It acknowledges that it has not purchased the Shares as a result of,
and will not itself engage in, any "directed selling efforts" (as defined in
Regulation S under the U.S. Securities Act) in the United States in respect of
the Securities which would include any activities undertaken for the purpose of,
or that could reasonably be expected to have the effect of, conditioning the
market in the United States for the resale of the Shares.

(l)        The certificates representing the Shares issued hereunder as well as
all certificates issued in exchange for or in substitution of the Shares, until
such time as is no longer required under the applicable requirements of the U.S.
Securities Act or applicable state securities laws, will bear, on the face of
such certificate, the legends in substantially the following form:

> > > > "THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
> > > > UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "U.S. SECURITIES
> > > > ACT") OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES. THE
> > > > HOLDER HEREOF, BY PURCHASING SUCH SECURITIES, AGREES FOR THE BENEFIT OF
> > > > THE COMPANY THAT SUCH SECURITIES MAY BE OFFERED, SOLD OR OTHERWISE
> > > > TRANSFERRED ONLY (A) TO THE COMPANY; (B) OUTSIDE THE UNITED STATES IN
> > > > ACCORDANCE WITH RULE 904 OF REGULATION S UNDER THE U.S. SECURITIES ACT;
> > > > (C) IN ACCORDANCE WITH THE EXEMPTION FROM REGISTRATION UNDER THE U.S.
> > > > SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER, IF AVAILABLE, AND IN
> > > > COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES LAWS; OR (D) IN A
> > > > TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE U.S. SECURITIES
> > > > ACT AND ANY

--------------------------------------------------------------------------------

- 4 -

> > > > APPLICABLE STATE SECURITIES LAWS, AND, IN THE CASE OF PARAGRAPH (C) OR
> > > > (D), THE SELLER FURNISHES TO THE COMPANY AN OPINION OF COUNSEL OF
> > > > RECOGNIZED STANDING IN FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY TO
> > > > SUCH EFFECT."
> > > > 
> > > > "THE PRESENCE OF THIS LEGEND MAY IMPAIR THE ABILITY OF THE HOLDER HEREOF
> > > > TO EFFECT "GOOD DELIVERY" OF THE SECURITIES REPRESENTED HEREBY ON A
> > > > CANADIAN STOCK EXCHANGE. A CERTIFICATE WITHOUT A LEGEND MAY BE OBTAINED
> > > > FROM THE REGISTRAR AND TRANSFER AGENT OF THE CORPORATION IN CONNECTION
> > > > WITH A SALE OF THE SECURITIES REPRESENTED HEREBY AT A TIME WHEN THE
> > > > CORPORATION IS A “FOREIGN ISSUER” AS DEFINED IN REGULATION S UNDER THE
> > > > U.S. SECURITIES ACT, UPON DELIVERY OF THIS CERTIFICATE, AN EXECUTED
> > > > DECLARATION AND, IF REQUESTED BY THE CORPORATION OR THE TRANSFER AGENT,
> > > > AN OPINION OF COUNSEL OF RECOGNIZED STANDING, EACH IN FORM SATISFACTORY
> > > > TO THE TRANSFER AGENT OF THE CORPORATION AND THE CORPORATION, TO THE
> > > > EFFECT THAT SUCH SALE OF THE SECURITIES REPRESENTED HEREBY IS BEING MADE
> > > > IN COMPLIANCE WITH RULE 904 OF REGULATION S UNDER THE U.S. SECURITIES
> > > > ACT.";

(m)        provided, that if the securities are being sold outside the United
States in compliance with the requirements of Rule 904 of Regulation S at a time
when the Corporation is a "foreign issuer" as defined in Regulation S at the
time of sale, the legends set forth above may be removed by providing an
executed declaration to the registrar and transfer agent of the Corporation, in
substantially the form set forth as Appendix A attached hereto (or in such other
forms as the Corporation may prescribe from time to time) and, if requested by
the Corporation or the transfer agent, an opinion of counsel of recognized
standing in form and substance satisfactory to the Corporation and the transfer
agent to the effect that such sale is being made in compliance with Rule 904 of
Regulation S; and provided, further, that, if any Shares are being sold
otherwise than in accordance with Regulation S and other than to the
Corporation, the legend may be removed by delivery to the registrar and transfer
agent and the Corporation of an opinion of counsel, of recognized standing
reasonably satisfactory to the Corporation, that such legend is no longer
required under applicable requirements of the U.S. Securities Act or state
securities laws.

(n)        It understands and agrees that there may be material tax consequences
to the Subscriber of an acquisition or disposition of the Shares. The
Corporation gives no opinion and makes no representation with respect to the tax
consequences to the Subscriber under United States, state, local or foreign tax
law of the undersigned’s acquisition or disposition of such Shares.

(o)        It consents to the Corporation making a notation on its records or
giving instructions to any transfer agent of the Corporation in order to
implement the restrictions on transfer set forth and described in this
certification and the Subscription Agreement.

(p)        It understands that the Shares are "restricted securities" under
applicable federal securities laws and that the U.S. Securities Act and the
rules of the United States Securities and Exchange Commission (the "SEC")
provide in substance that the Subscriber may dispose of the Securities only
pursuant to an effective registration statement under the U.S. Securities Act or
an exemption therefrom, and, other than as set out herein, the Subscriber
understands that the Corporation has no obligation to register any of the
Securities or to take action so as to permit sales pursuant to the U.S.
Securities Act (including Rule 144 thereunder). Accordingly, the Subscriber
understands that absent registration, under the rules of the SEC, the Subscriber
may be required to hold the Shares indefinitely or to transfer the Shares in
"private placements" which are exempt from registration under the U.S.
Securities Act, in which event the transferee will acquire "restricted
securities" subject to the same limitations as in the hands of the

--------------------------------------------------------------------------------

- 5 -

Subscriber. As a consequence, the Subscriber understands that it must bear the
economic risks of the investment in the Shares for an indefinite period of time.

(q)        It understands and acknowledges that the Corporation is not obligated
to remain a "foreign issuer".

(r)        It has no intention to distribute, and shall not transfer, either
directly or indirectly any of the Securities to any person within the United
States or to U.S. persons except pursuant to an effective registration statement
under the U.S. Securities Act, or an exemption therefrom.

ONLY U.S. PURCHASERS NEED COMPLETE AND SIGN

IN WITNESS WHEREOF, the undersigned, has executed this Certificate as of the
_______ day of _____________________, 2007.

 

If a Corporation, Partnership or Other Entity:   If an Individual            
Signature   Signature       Type of Entity   Print or Type Name           Social
Security/Tax I.D. No.


--------------------------------------------------------------------------------

- 6 -

Appendix "A" to
U.S. ACCREDITED INVESTOR CERTIFICATE

Form of Declaration for Removal of Legend

TO:        Registrar and transfer agent for the shares of Park Place Energy Inc.
(the "Corporation").

The undersigned (A) acknowledges that the sale of the securities of the
Corporation to which this declaration relates is being made in reliance on Rule
904 of Regulation S under the United States Securities Act of 1933, as amended
(the "U.S. Securities Act"), and (B) certifies that (1) the undersigned is not
(a) an "affiliate" of the Corporation (as that term is defined in Rule 405 under
the U.S. Securities Act) (b) a "distributor" as defined in Regulation S or (c)
an affiliate of a distributor; (2) the offer of such securities was not made to
a person in the United States and either (a) at the time the buy order was
originated, the buyer was outside the United States, or the seller and any
person acting on its behalf reasonably believed that the buyer was outside the
United States, or (b) the transaction was executed on or through the facilities
of a stock exchange outside of the United States and neither the seller nor any
person acting on its behalf knows that the transaction has been prearranged with
a buyer in the United States; (3) neither the seller nor any affiliate of the
seller nor any person acting on their behalf has engaged or will engage in any
directed selling efforts in the United States in connection with the offer and
sale of such securities; (4) the sale is bona fide and not for the purpose of
"washing off" the resale restrictions imposed because the securities are
“restricted securities” (as that term is defined in Rule 144(a)(3) under the U.
S. Securities Act); (5) the seller does not intend to replace such securities
with fungible unrestricted securities; and (6) the contemplated sale is not a
transaction, or part of a series of transactions, which, although in technical
compliance with Regulation S, is part of a plan or scheme to evade the
registration provisions of the U. S. Securities Act. Terms used herein have the
meanings given to them by Regulation S under the U.S. Securities Act.

Dated _______________200_.

X ____________________________________________
Signature of individual (if Purchaser is an individual)

X ____________________________________________
Authorized signatory (if Purchaser is not an individual)

_____________________________________________
Name of Purchaser (please print)

_____________________________________________
Name of authorized signatory (please print)

_____________________________________________
Official capacity of authorized signatory (please print)

Affirmation by Seller’s Broker-Dealer

We have read the foregoing representations of our customer,
_________________________ (the "Seller") dated _______________________, with
regard to the sale, for such Seller’s account, of the _________________
represented by certificate number ______________ of the Corporation described
therein, and we hereby affirm that, to the best of our knowledge and belief, the
facts set forth therein are full, true and correct.

Name of Firm


Per:   _____________________________________________
         Authorized Officer

Dated: _______________________200_.

--------------------------------------------------------------------------------